Citation Nr: 0736626	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for burns to the right 
hand.

2.  Entitlement to service connection for tinnitus.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from September 1959 to September 1962 with subsequent 
service in the Army National Guard.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2003 rating decision of the Boise, Idaho Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for burns of the right hand, 
tinnitus, broken ribs, lung condition, radiation exposure, 
asbestos exposure and hearing loss.  On his March 2005 Form 9 
the veteran only appealed the denials of service connection 
for burns to the right hand and tinnitus.  



FINDINGS OF FACT

1.  Tinnitus did not become manifest in service and is not 
shown to be related to service.  

2.  It is not established that any burns to the right hand 
occurred in service.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Burns to the right hand were not incurred or aggravated 
in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  
Additionally, although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice and to supplement the record after notice was 
given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and asked the veteran to 
submit or identify any records of treatment he received for 
tinnitus or for right hand disability after service.  In 
response, the veteran did not identify any specific providers 
from which records could be obtained.   The veteran was also 
provided with a VA audiological evaluation.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim for scars as residuals of burns to the right 
hand.  An examination or opinion is necessary if the evidence 
of record (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the evidence of record does not establish 
that the veteran suffered any burns to the right hand in 
service.  Consequently, an examination is not necessary.  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 


II.  Factual Background

Service personnel records reveal that the veteran did serve 
on activity duty in a tank battalion and his listed Military 
Occupational Specialty (MOS) was track vehicle mechanic.  
Service medical records do not reveal any burns to the right 
hand or any complaints or findings of tinnitus or other 
hearing related problems.  On July 1962 separation 
examination the upper extremities, skin, ears and hearing 
were found to be normal and no body marks, scars or tattoos 
were noted other than a tattoo of a bird and flower over the 
right deltoid area and a tattoo of a dragon over the right 
forearm.  On the veteran's July 1962 report of medical 
history at separation he did not note any ear nose, and 
throat trouble, trouble hearing or tinnitus and did not 
indicate that he had suffered any burns in service.  

In his July 2003 claim the veteran indicated that he served 
in the 66th Armored, 2nd Medium Tank Battalion and had hearing 
loss and tinnitus from continuous noise exposure from tanks 
firing.  He also suffered burns on his right hand and fingers 
from working on a tank engine in service in 1961.  As a 
result, his hand was currently disfigured.   The skin had 
drawn taught and he had no strength in his two smallest 
digits.   

In his August 2004 Notice of Disagreement the veteran 
indicated that when he burned his right hand in service he 
was treated at 177 2nd Medium Tank Battalion, 66 armored 
division, first aid station.

On January 2005 VA audiological evaluation the veteran 
reported noise exposure during service due to working with 
tanks as a track vehicle mechanic.  He heard blasts and 
explosions, along with fire from small arms and large guns.  
The veteran also reported civilian noise exposure from 
working construction as a pipe fitter for 40 years.  He also 
engaged in hunting and riding motorcycles for 2 to 3 years.     
He indicated that his tinnitus recurred monthly and lasted 
for a few minutes or less.  Examination of the middle ear 
showed normal middle ear pressure and compliance in the left 
ear and some positive pressure (+85 daPA) with deep 
tympanogram in the right ear.  Ipsilateral and contrelateral 
acoustic reflex thresholds were absent or elevated in the 
right ear, which may have been related to the positive 
pressure.  Reliable thresholds in the left ear were not 
obtained due to some type of artifact.  Pure tone testing 
indicated hearing within normal limits in the right ear and 
mild sensorineural hearing loss in the left ear above 2000 
Hz.  The veteran could not match his tinnitus because it was 
not present during testing.  The examiner commented that the 
veteran reported significant military and civilian noise 
exposure.  She then concluded that she could not resolve the 
etiology of the veteran's tinnitus without resort to mere 
speculation.

On his March 2005 Form 9 the veteran indicated that he burned 
his hand in Ilshima, Germany and received treatment for it at 
the 66th Armor, 2nd Medium Tank Battalion, 3rd Armored Division 
and that he had 2nd to 3rd degree burns on his right hand.  He 
also indicated that his only noise exposure was in the Army.  
He worked on all kinds of vehicles including tanks and was 
constantly exposed to loud noises.  He also worked on the 
equipment out by the firing range when troops were qualifying 
on weapons.  He wore no hearing protection in the Army and he 
currently experienced bilateral tinnitus most of the time. 

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Hand Burns

The veteran alleges that he incurred second and third degree 
burns on his right hand in Ilshima, Germany while working on 
a tank engine in service in 1961 and that he was treated for 
those burns at the at the 66th Armor, 2nd Medium Tank 
Battalion, 3rd Armored Division.   Service medical records do 
not show treatment for any burns to the right hand in service 
and do not otherwise show the veteran incurred any burns to 
the right hand.  Also, on his report of medical history at 
separation, the veteran did not indicate that he had incurred 
any burns to his right hand.  Further, separation examination 
did not note any scars or marks on the right hand from burns 
under the "identifying body marks, scars, tattoos" section 
but did note tattoos over the right deltoid and right 
forearm.  Although, the veteran is certainly competent to 
testify regarding burns incurred in service, the Board must 
weigh all of the evidence before making a conclusion.  In the 
instant case, given that the service medical records are 
negative for any treatment for burns and neither the 
separation examination nor the report of medical history 
shows any indication of burns or scars or marks related to 
burns, the preponderance of the evidence is against a finding 
of incurrence of burns to the right hand in service.  
Consequently, given that an essential element of service 
connection (i.e. injury in service) is not established, and 
there is no evidence of record that otherwise relates any 
scarring or loss of function of the right hand to service, 
service connection for burns of the right hand is not 
warranted.

Tinnitus

It is reasonably established that the veteran has current 
tinnitus as such was noted on his July 2005 VA audiological 
evaluation.  Also, as the veteran served as a mechanic in a 
tank battalion, it is reasonably established that he had 
noise exposure in service.  There is no medical evidence of 
record, however, of a relationship between current tinnitus 
and noise exposure in service.  The only medical evidence of 
record addressing the possibility of such a relationship, the 
July 2005 VA audiological evaluation, specifically found that 
the etiology of the veteran's tinnitus could not be 
determined without resort to speculation.  Given that 
speculation could not form the basis for a finding of medical 
nexus (see Tirpak v. Derwinski, 2 Vet. App. 609 (1992)), the 
Board has no basis in the record for finding a nexus between 
the veteran's current tinnitus and his military service.  
Although the veteran clearly alleges that his current 
tinnitus is related to service, as a layperson, his 
allegations are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that the veteran essentially contended in his 
Form 9 that that his only noise exposure was in the Army.  At 
the earlier July 2005 VA audiological evaluation, however, 
the VA examiner noted that he had had a 40 year post service 
history of noise exposure as a construction worker and a two 
to three year history of noise exposure hunting and riding 
motorcycles.   Given the veteran's specific interest in 
subsequently reporting that he did not have any post service 
noise exposure and given that there is no evidence 
corroborating the veteran's report of a lack of post service 
noise exposure, the Board finds the audiological examiner's 
report of the veteran's post service history of noise 
exposure credible.  Accordingly, the examiner appropriately 
relied on that history in determining whether a relationship 
existed between the veteran's military service and current 
tinnitus.  
In the absence of any competent evidence of a nexus between 
the veteran's current tinnitus and noise exposure in service, 
the preponderance of the evidence is against the claim and it 
must be denied.  


ORDER

Entitlement to service connection for burns to the right hand 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


